Citation Nr: 1631798	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating higher than 10 percent for status post repair of patellar tendon with patellofemoral syndrome of the right knee with residual scar.

2. Entitlement to an initial rating higher than 10 percent for status post right anterior cruciate ligament (ACL) reconstruction with allograft and partial lateral meniscectomy (previously rated as right knee instability) prior to May 7, 2012 and from October 1, 2012.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from April 1998 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision in which a Regional Office (RO) of the Department of Veterans Affairs (VA) effectuated the proposed reduction for the right knee status post repair of patellar tendon with patellofemoral syndrome from 30 percent to 10 percent effective May 1, 2012.  The Veteran has not contended that the reduction was not proper, and the claim was appealed to the Board as an increased rating claim.  Notably, a rating reduction claim is separate and distinct from an increased rating claim.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286  (1991).  As such, the issue of whether the reduction was proper is not before the Board. 

In a rating decision in November 2012, the RO granted a temporary 100 percent convalescent rating for status post ACL right knee reconstruction with allograft and partial lateral meniscectomy from May 7, 2012 to September 30, 2012.  Thus, this issue is characterized as reflected on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA knee examination in July 2011.  Although he has not specifically asserted that the right knee disabilities increased in severity since that last examination, the fact remains that the findings provided are now five years old.  Thus, the Board finds that a more current examination is necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month-old examination was too remote in time to support adequately the decision in an appeal for an increased rating).

Further, in a very recent case, the United States Court of Appeals for Veterans Claims (Court) Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Such findings need to be provided on the current VA examination.  To the extent possible, on current examination, the examiner should review the other VA examinations during the current appeal period, to include examinations dated in February 2010 and July 2011, and based on the findings of these examinations provide a retrospective opinion regarding the range of motion movements that would be painful on passive use, in weight-bearing and non-weight-bearing.

Lastly, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, schedule the Veteran for a VA examination of his right knee.  The claims folder should be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies should be performed.

a.) The evaluation of the Veteran's right knee should include all necessary testing, specifically range of motion studies to be expressed in degrees.  The examiner must determine any range of motion movements that are painful on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  

b.) The examiner should determine whether there is instability or recurrent subluxation of the right knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.  

c.) The examiner must also address whether there is ankylosis, dislocated semilunar cartilage in the right knee and whether there is effusion, whether the knee locks and if so the frequency of the locking.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

d.) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e.) The examiner also is asked to review the other VA examinations during the appeal period, to include ones dated in February 2010 and July 2011, and based on the findings of those examinations, to the extent possible, provide a retrospective opinion regarding the range of motion movements that would be painful on passive use, in weight-bearing and non-weight-bearing.  

f.) The examiner is asked to evaluate any residual scars and address the severity of each scar, including the size of each scar, whether it is deep, superficial, linear, nonlinear, unstable, painful, causes limitation of motion, and any other findings that are relevant.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

3. Finally, after completing the above actions and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

